                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

MAURICE J. SINKFIELD,
    Plaintiff,

               v.
                                                        CIVIL ACTION NO. 19-10776-MPK
UNITED STATES MARSHALS SERVICE, et
al.,
     Defendants.


                                             ORDER

                                         February 5, 2020

KELLEY, U.S.M.J.

       Pro se plaintiff Maurice Sinkfield has filed a request (#34) that a default judgment be

entered in his favor in this action. The defendants have opposed Sinkfield’s motion and seek

dismissal of the action for lack of proper service (#36, #37). For the reasons set forth below, the

request for default judgment and the motion to dismiss are DENIED.

I.     Request for Default Judgment

       In his Amended Complaint (#16), Sinkfield claims that he was subject to unconstitutional

conditions of confinement at FMC Devens in 2019 while he was a pretrial detainee. Sinkfield

names two defendants--FMC Devens Warden J. Grondolsky and FMC Devens Unit Manager N.

Elias. On July 23, 2019, the Court issued an order (#15) that summonses be issued for both

defendants and that Sinkfield ensure that service was completed in accordance with Rule 4 of the

Federal Rules of Civil Procedure. The Court later extended the deadline for service until

November 29, 2019.

       The docket (##29, 30) indicates that Sinkfield mailed copies of the summonses and his

amended complaint to the United States Attorney General and the United States Attorney for the
District of Massachusetts by certified mail. The docket (##31-33, 35) also indicates that

Sinkfield attempted to serve Grondolsky and Elias by mailing the summonses, amended

complaint, and consent package to them at FMC Devens, but that these mailings were returned to

him with the notation that they were refused because Grondolsky and Elias were not at FMC

Devens.

       Under the Federal Rules of Civil Procedure, serving Grondolsky and Elias by certified

mail was insufficient. Although service on the Attorney General and the United States Attorney

for the District of Massachusetts by certified mail is permitted under Rule 4(i)(1)(A), Sinkfield

was required to serve Grondolsky and Elias in accordance with Rule 4(e) of the Federal Rules of

Civil Procedure. See Fed. R. Civ. P. 4(i)(3) (when suing federal employee in an individual

capacity for an act in connection with duties performed on the United States, “a party must serve

the United States and also serve the officer or employee under Rule 4(e)”). This provision does

not provide for service by certified mail.

       Entry of default in favor of a plaintiff is only proper when a defendant has “failed to

plead or otherwise defend” a claim against him. Fed. R. Civ. P. 55(a). However, sufficient

service of the summons and complaint is a prerequisite to entry of default. Because service on

Grondolsky and Elias was insufficient, they were not required to respond to the complaint and

entry of default against them would be improper. Accordingly, the request for a default

judgment is DENIED.

II.    Motion to Dismiss for Insufficient Service

       Although Sinkfield’s service on Grondolsky and Elias did not meet the requirements of

Rule 4 of the Federal Rules of Civil Procedure, the Court will not dismiss this action on that

basis. The Court is very aware of the difficulties pro se litigants face in completing service of
                                                 2
process, especially those pro se litigants who are incarcerated. Sinkfield has not ignored his duty

to complete service of process and has made a good faith attempt to provide Grondolsky and

Elias notice of his claims against them. Accordingly, the motion to dismiss is DENIED.

         In light of this situation, the Court will have pro bono counsel appointed for Sinkfield for

the sole purpose of completing service.

III.     Conclusion

         In accordance with the foregoing, the Court hereby orders:

         1.     The request for a default judgment (#34) is DENIED.

         2.     The motion to dismiss (#36) is DENIED.

         3.     The motion to strike (#40) is DENIED as moot.

         4.     The matter is referred to the Court’s Pro Bono Coordinators to search for pro

bono counsel to represent Sinkfield for the sole purpose of serving defendants Grondolsky and

Elias.

SO ORDERED.

                                                       /s/ M. Page Kelley
                                                       M. Page Kelley
                                                       United States Magistrate Judge




                                                  3
